Case 3:20-cr-00920-DB Document 39 Filed 08/31/21 Page 1 of 22

THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION
UNITED STATES OF AMERICA )
v. NO. EP-20-CR-00920(1)-DB
JORGE ALFONSO GUTIERREZ

MOTION FOR VARIANCE OR DEPARTURE
TO THE HONORABLE JUDGE OF THIS COURT:

COMES NOW, Defendant Jorge Alfonso Gutierrez, by and through counsel, and
respectfully files this motion for a variance or departure from the sentencing guidelines.
For cause, Defendant would respectfully show this Honorable Court as follows:

I.

Federal Sentencing law permits a court to depart or grant a variance from a
guideline-specified sentence only when it finds ‘an aggravating or mitigating
circumstance...that was not adequately taken into consideration by the Sentencing
Commission...’. 18 U.S.C. § 3553(b). Thus, cases that are outside of the “heartland” of
typical cases allow the court to consider whether a departure or variance is justified.
Under 18 U.S.C. § 3553(a) and (a) (2), and pursuant to Supreme Court precedent under
Booker, Gall, and Kimbrough v. United States, 552 U.S. 85 (2007), the overarching
statutory charge for district courts is to “impose a sentence that is sufficient, but not
greater than necessary” to reflect the seriousness of the offense, promote respect for the

law, and provide just punishment; to afford adequate deterrence; to protect the public; and
Case 3:20-cr-00920-DB Document 39 Filed 08/31/21 Page 2 of 22

to provide the defendant with needed educational or vocational training, medical care, or
other correctional treatment. The Court should then consider the other factors in 3553(a);
among which are the history and characteristics of the defendant and the need to avoid
unwarranted sentence disparities among defendants with similar records. 18 U.S.C.
3553(a).

II.

There are 3553(a) factors that warrant a lesser sentence in this case. Principal
among the reasons is Defendant’s illness while being in custody. Defendant contracted
Covid-19 twice while being detained in this case. He found himself with little medication
to alleve his symptoms, and he basically had to gut it out. In addition, due to the
pandemic, his family, who are from Mexico, have not been able to visit him and he has
thus had to endure his time in isolation.

While being in custody, Defendant’s step-father and a couple of his Uncles passed
away due to Covid-19. Defendant, who suffers from co-morditites, had a hard time in
custody with the disease. The pandemic made the time this Defendant has served more
difficult than that ordinarily encountered by Defendants.

I.

While in custody, Defendant has worked hard to make good use of his time.
Attached as Exhibit A, are the certificates Defendant earned while incarcerated. His
excellent use of time demonstrate to the Court that Defendant is not likely to commit any

other offenses against the United States.
Case 3:20-cr-00920-DB Document 39 Filed 08/31/21 Page 3 of 22

For these reasons, Defendant respectfully seeks a downward variance in this case.
WHEREFORE, PREMISES CONSIDERED, Defendant respectfully
requests that this Honorable Court grant a variance or a departure from the sentencing

guidelines.

Respectfully submitted,

ROBERT J. PEREZ
221 N. Kansas

Suite 1103

E] Paso, Texas 79901
Tel No: 915-542-1222
Fax: 915-532-0904

By: /s/
ROBERT J. PEREZ

 

CERTIFICATE OF SERVICE

I certify that a true copy of the above and foregoing Motion for Sentencing
Variance was electronically filed with the Clerk of the Court using the CM/ECF System
and was delivered to Assistant U.S. Attorney Mary Dee Carraway at 700 E. San Antonio,
Suite 200, El Paso, Texas, 79901.

_ /s/
ROBERT J. PEREZ

 
Case 3:20-cr-00920-DB Document 39 Filed 08/31/21 Page 4 of 22

EXHIBIT A
Case 3:20-cr-00920-DB Document 39 Filed 08/31/21 Page 5 of 22

West Texas Detention Facility

CERTIFICATE OF PARTICIPATION
AWARDED TO

Gutierrez Jorge Alonso

46642480
LASALLE FOR SUCCESSFUL PARTICIPATION
CORRECTIONS KITCHEN TRUSTY

 

Trusty Status for 4 months

HAS FULFILLED PROGRAM PARTICIPATION REQUIREMENTS TO THE BEST
OF THEIR ABILITY AND FOLLOWED ALL PROGRAM RULES IN PLACE.

P.Ramirez /Case Manager Date: 01/19/2021

ne ne ee ee ee a Ra Re EE Rp een eae aL ell ee
 

 

SSS ee, Pe Sere

 

 

 

 

 

 

 

 

West Texas Detention Facility

CERTIFICATE OF PARTICIPATION

AWARDED TO

JORGE ALONSO GUTIERREZ

FOR PARTICIPATION AS

PEER ASSISTANT

“CAPACITATE PARA EL EMPLEO”
(TRAIN FOR EMPLOYMENT)

From June 22, 2020 to Present

 

YOUR POSITIVE ATTITUDE AND MENTORING SKILLS HAVE MOTIVATED AND
ENCOURAGE

fin /

\ “4 February 11, 2021

Cristina Vasquez

 
 

Instructor

D, FELLOW STUDENTS TO STRIVE IN TRAINING FOR EMPLOYMENT.

 

 

 

 
 

West Texas Detention Facility

CERTIFICATE OF PARTICIPATION
AWARDED TO

Gutierrez Jorge Alonso

46642480
FOR SUCCESSFUL PARTICIPATION

Night Shift Trusty =
From 03/12/20 to Present Day [

  

HAS FULFILLED PROGRAM PARTICIPATION REQUIREMENTS TO THE BEST
OF THEIR ABILITY AND FOLLOWED ALL PROGRAM RULES IN PLACE.

P.Ramiez /Case Manager Date: 08/05/2020
Case 3:20-cr-00920-DB Document 39 Filed 08/31/21 Page 8 of 22

 

al Ti .
¥ @ Capacitate | rFuNDACION
vs) paraelempleo  Car4r/in

Certificado de estudios

para acreditar que

Jorge Alonso Gutierrez
completo y aprobé los estudios de

A ee
pl cara elemolec }

Disciplina en el trabajo

Ciudad de México a 23 de junio de 2020

Para verificar la autenticidad de este documento escanea el cddigo QR o dirigete a:
https://capacitateparaelempleo.org/verifica/1bsh00568/

Folio: 1bsh00568
Case 3:20-cr-00920-DB Document 39 Filed 08/31/21 Page 9 of 22

 

~ - | .
@ Capacitate | FuUNDACcION
4 paraelempleo | Carver “An

Constancia de estudios

para acreditar que

Jorge Alonso Gutierrez
completo y aprobo los estudios de

Guia para entrevistas de trabajo

Ciudad de México a 22 de junio de 2020

Para verificar la autenticidad de este documento escanea el cédigo QR o dirigete a:
https ://capacitateparaelempleo.org/verifica/bvag26d77/

Folio: bvag26d77
Case 3:20-cr-00920-DB Document 39 Filed 08/31/21 Page 10 of 22

i] 2 g Capacitate |

 

a m1 5
Y @ Capacitate FUNDACION
vJ paraelempleo | Clazv%r Kn

Certificado de estudios

para acreditar que

Jorge Alonso Gutierrez
completo y aprobé los estudios de

eee 118-110 21] =i

Trabajo en equipo

Ciudad de México a 30 de junio de 2020

Para verificar la autenticidad de este documento escanea el cddigo OR 0 dirigete a:
https://capacitateparaelempleo.org/verifica/vy 56wuk6b/

Folio: vy56wuk6b
Case 3:20-cr-00920-DB Document 39 Filed 08/31/21 Page 11 of 22

 

al m4 "
@ Capacitate «uNDACcION
% 5 para el empleo | Clar%or Jdien

Certificado de estudios

para acreditar que

Jorge Alonso Gutierrez
completo y aprobo los estudios de

Practicas de cortesia

Ciudad de México a 30 de junio de 2020

Para verificar la autenticidad de este documento escanea el codigo OR o dirigete a:
https ://capacitateparaelempleo.org/verifica/3vagoys1g/

Folio: 3vagoystg
Case 3:20-cr-00920-DB Document 39 Filed 08/31/21 Page 12 of 22

   

 

|

v | . ’
Y @Capacitate FuNDACcION
iJ para elempleo | C3arlar Jin

 

 

Certificado de estudios

para acreditar que

Jorge Alonso Gutierrez
completo y aprobo los estudios de

Razones por las que te elige o
descarta una empresa

Ciudad de México a 24 de junio de 2020

Para verificar la autenticidad de este documento escanea el codigo QR o dirigete a:
https://capacitateparaelempleo.org/verifica/rOhinxzg9/

Folio: rOhinxzg9
Case 3:20-cr-00920-DB Document 39 Filed 08/31/21 Page 13 of 22

 

z « |
Y @Capacitate FUNDACION
vsJ paraelempleo Car4r/in

Certificado de estudios

para acreditar que

Jorge Alonso Gutierrez
completo y aprobo los estudios de

Manejo de juntas de trabajo

Ciudad de México a 30 de junio de 2020

Para verificar la autenticidad de este documento escanea el cédigo OR o dirigete a:
https://capacitateparaelempleo.org/verifica/aoOblOget/

Folio: ao0bl0get
Case 3:20-cr-00920-DB Document 39 Filed 08/31/21 Page 14 of 22

 

Y @ Capacitate | ruUNDACcION
v-J paraelemplea | Car/r “An

Certificado de estudios

para acreditar que

Jorge Alonso Gutierrez
completo y aprobo los estudios de

servicio de barberia (Barba y bigote)

Ciudad de México a 07 de julio de 2020

Para verificar la autenticidad de este documento escanea el codigo OR o dirigete a:
https://capacitateparaelempleo.org/verifica/1wdgnp16r/

Folio: 1wdgnp16r
Case 3:20-cr-00920-DB Document 39 Filed 08/31/21 Page 15 of 22

 

¥Y @ Capacitate | FUNDACION
vsJ paraelempleo Carr 4in

Certificado de estudios

para acreditar que

Jorge Alonso Gutierrez
completo y aprobé los estudios de

Electricista

Ciudad de México a 23 de junio de 2020

Para verificar la autenticidad de este documento escanea el cédigo QR o dirigete a:
https ://capacitateparaelempleo.org/verifica/jdxhl1yzu/

Folio: jdxhityzu
Case 3:20-cr-00920-DB Document 39 Filed 08/31/21 Page 16 of 22

 

 

v ih “ "
Y @ Capacitate FUNDACcION
ea) para el empleo erlar iin

 

Certificado de estudios

para acreditar que

Jorge Alonso Gutierrez
completo y aprobo los estudios de

Operador de autotransporte

Ciudad de México a 07 de julio de 2020

Para verilicar la autenticidad de este documento escanea el cédigo QR o dirigete a:
https://capacitateparaelempleo.org/verifica/sQvzelrjw/

Folio: s9vzelrjw
Case 3:20-cr-00920-DB Document 39 Filed 08/31/21 Page 17 of 22

 

v «, | 5
> @Capacitate FuUNDACcION
* para elempleo | Carles Jin

Certificado de estudios

para acreditar que

Jorge Alonso Gutierrez
completo y aprobé los estudios de

Almacenista-montacarguista

Ciudad de México a 07 de julio de 2020

Para verificar la autenticidad de este documento escanea el cédigo QR o dirigete a:
https://capacitateparaelempleo.org/verifica/g40qvhsso/

Folio: g40qvhsso
Case 3:20-cr-00920-DB Document 39 Filed 08/31/21 Page 18 of 22

 

a *, Fi
Y @Capacitate FUNDACION
gz paraelempleo | C_ar4/r “An

Certificado de estudios

para acreditar que

Jorge Alonso Gutierrez
completo y aprobo los estudios de

Seguridad en dispositivos moviles y
aplicativos (datos personales)

Ciudad de México a 23 de julio de 2020

Para verificar la autenticidad de este documento escanea el cdédigo QR o dirigete a:
https://capacitateparaelempleo.org/verifica/wSaud4mcq/

Folio: w5aud4meq

 
Case 3:20-cr-00920-DB Document 39 Filed 08/31/21 Page 19 of 22

 

Y @Capacitate FUNDACION
v-J paraelempleao | Clar/r Kin

Certificado de estudios

para acreditar que

Jorge Alonso Gutierrez
completé y aprobé los estudios de

Promotor en activacion fisica

Ciudad de México a 08 de julio de 2020

Para verificar la autenticidad de este documento escanea el cédigo OR o dirigete a:
https://capacitateparaelempleo.org/verifica/i81do4dpt/

Folio: i8ido4dpt
Case 3:20-cr-00920-DB Document 39 Filed 08/31/21 Page 20 of 22

FUNDACION

Calor Mim

 

LA DIRECCION DE EDUCACION DE FUNDACION CARLOS SLIM
OTORGA EL

DIPLOMA

A

JORGE ALONSO GUTIERREZ

CURP: AQ0GJ900323

DIPLOMADO TECNICO EN
INTEGRIDAD WEB

IMPARTIDO DEL 01 DE OCTUBRE DE 2020 AL 19 DE OCTUBRE DE 2020

POR LA FUNDACION CARLOS SLIM A TRAVES DE LA PLATAFORMA
CAPACITATE PARA EL EMPLEO CON UNA DURACION DE 272 HORAS.

EL PRESENTE SE EXPIDE EN LA CIUDAD DE MEXICO,
A LOS 19 DIAS DE OCTUBRE DE 2020

DR. JAVIER ELGUIEA SOLIS
DIRECTOR DE EDUCACION
FUNDACION CARLOS SLIM

FOLIO FCS: CKWM42EHF

E @ Capacitate FUNDACION
v! care elempleo |) Clar/or Mdm

Para verificar la autenticidad de este Cocumento escanea el codigo OR o dirigete a:
https//capacitateparaelempleo.org/vetifica_diplomado/CKWM42EHF/

 
Case 3:20-cr-00920-DB Document 39 Filed 08/31/21 Page 21 of 22

INDACION

mrs Sin

 

LA DIRECCION DE EDUCACION DE FUNDAGCION CARLOS SLIM
OTORGA EL

DIPLOMA

A

JORGE ALONSO GUTIERREZ

CURP: AOGJ909323

DIPLOMADO EN GESTION DE
AMBIENTES VIRTUALES DE
APRENDIZAJE

IMPARTIDO DEL 22 DE SEPTIEMBRE DE 2020 AL 06 DE OCTUBRE DE 2020

POR LA FUNDACION CARLOS SLIM A TRAVES DE LA PLATAFORMA
CAPACITATE PARA EL EMPLEO CON UNA DURACION DE 323 HORAS.

EL PRESENTE SE EXPIDE EN LA CIUDAD DE MEXICO,
A LOS 06 DIAS DE OCTUBRE DE 2020

DR. JAVIER ELGUEA SOLIS
DIRECTOR DE EDUCACION
FUNDACION CARLOS SLIM

FOLIO FCS: 7QKB271dZ

Capacitate FUNDACION
para ei emoleo | naar Shen

Para verilicar la autenticidad de este cocumento escanea el codigo OR 0 disigete a:
nitpsvicapacitatavaraelempleo.org/veiifica_diplomado/7QKB27 1JZ/

 
Case 3:20-cr-00920-DB Document 39 Filed 08/31/21 Page 22 of 22

THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
EL PASO DIVISION
UNITED STATES OF AMERICA

v. NO. EP-20-CR-00920(1)-DB

Smee ee ee ee ee

JORGE ALFONSO GUTIERREZ

ORDER GRANTING VARIANCE
Before the Court is Defendant’s motion for a departure or variance from the
sentencing guidelines. After considering the motion, the court is of the opinion that the
motion has merit and should be granted. Accordingly,
IT IS ORDERED that Defendant’s motion for variance from the guidelines is
hereby GRANTED.

SIGNED and ENTERED this day of August, 2021.

 

DAVID BRIONES
UNITED STATES DISTRICT JUDGE
